NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 9/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,657,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remark, filed 6/21/2022, with respect to Kursun (US 2014/0333414) in view Terakawa (US 2007/0230796) have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. Applicant center the argument around lack of teaching of claim 7 claim reciting “…adjust the dynamic match threshold based on values of one or more parameters wherein the one or more parameters include a performance speed of the facial recognition system.…” with the argument in page 5: “…This statement regarding improved processing speeds, however, is completely unrelated to the claimed limitation. Claim 7 requires that the "performance speed of the facial recognition system" is used to "adjust the dynamic match threshold" used in the facial recognition system to determine whether a newly captured image matches a previously acquired image. The system therefore considers the existing performance speed of the system and adjusts the dynamic match threshold accordingly to achieve a particular goal (throughput vs. accuracy). The statement quoted above from Terakawa simply recites a perceived advantage of Terakawa' s system and method in that use of the system and method will result in improved processing speeds. Terakawa does not disclose or suggest actually determining the performance speed nor using the determined performance speed of the system to do anything-much less for the specific purpose of adjusting the dynamic match threshold as recited in Applicant's claim 7. The Examiner is incorrectly conflating passages in Terakawa regarding (i) the use of an unrelated threshold in Terakawa' s system and (ii) improved processing speeds resulting from use of Terakawa's system with use of the "performance speed of the facial recognition system" to adjust the "dynamic match threshold" used in the facial recognition system of claim 7…” And update search the Examiner was not able to find prior art that teaching such claim language and inventive concept at the time of examination. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2-3 and 9-13 teaches the following inventive concept that was not taught by cited prior art of record “…generate a first signal indicating that the faces of the individual in the first and second images are identical if the first score exceeds the dynamic match threshold; and, adjust the dynamic match threshold based on values of one or more parameters wherein the processor is further configured to: calculate a second score indicative of the likelihood that the face of the individual in the first image is identical to the face of the individual in a third image from the biometric database; 2determine whether the second score exceeds the dynamic match threshold; generate a second signal indicating that the faces of the individual in the first and third images are identical if the second score exceeds the dynamic match threshold.…” The following are the cited prior art of record that does not teach the claim language and inventive concept alone or in combination:

Tajima (US 2001/0031073) teach Face Recognition Method, Recording Medium Thereof And Face Recognition Device - face image shot by a video camera and the like is collated with face image data converted into database. The data converted into the database are three-dimensional shape data of surfaces of faces and color image data. Shooting conditions (an angle and lighting directions) of the enquiry image are supplied to the data, and thereby a color image of each person's face from the database in accordance with the shooting conditions is generated (Abstract).
Kursun (US 2014/0333414) teach Systems And Methods For High Fidelity Multi-Modal Out-Of-Band Biometric Authentication Through Vector-Based Multi-Profile Storage - generating multiple biometric profiles for a user is disclosed. According to one embodiment, the method may include (1) receiving data from a user, the data comprising biometric data for a user and device specifications for the electronic device; (2) at least one computer processor retrieving at least one existing user profile; (3) the at least one computer processor determining whether the data is consistent with at least one of the existing profiles; and (4) the at least one computer processor updating at least one existing profile if the data is consistent with the existing profile (Abstract).
Tajima and Kursun, alone or in combination, do not teach the following “…generate a first signal indicating that the faces of the individual in the first and second images are identical if the first score exceeds the dynamic match threshold; and, adjust the dynamic match threshold based on values of one or more parameters wherein the processor is further configured to: calculate a second score indicative of the likelihood that the face of the individual in the first image is identical to the face of the individual in a third image from the biometric database; 2determine whether the second score exceeds the dynamic match threshold; generate a second signal indicating that the faces of the individual in the first and third images are identical if the second score exceeds the dynamic match threshold.…”. Claims 2-3 and 9-13 are allow.

Regarding claim 7 and all its dependent claims, the following inventive concept that was not taught by cited prior art of record “…generate a signal indicating that the faces of the individual in the first and second images are identical if the first score exceeds the dynamic match threshold; and, adjust the dynamic match threshold based on values of one or more parameters wherein the one or more parameters include a performance speed of the facial recognition system…” The following are the cited prior art of record that does not teach the claim language and inventive concept alone or in combination:
Kursun (US 2014/0333414) teach Systems And Methods For High Fidelity Multi-Modal Out-Of-Band Biometric Authentication Through Vector-Based Multi-Profile Storage - generating multiple biometric profiles for a user is disclosed. According to one embodiment, the method may include (1) receiving data from a user, the data comprising biometric data for a user and device specifications for the electronic device; (2) at least one computer processor retrieving at least one existing user profile; (3) the at least one computer processor determining whether the data is consistent with at least one of the existing profiles; and (4) the at least one computer processor updating at least one existing profile if the data is consistent with the existing profile (Abstract).
Terakawa (US 2007/0230796) teach Face Detecting Method And Photography Apparatus Using The Method -  detect a facial image within the raw image by detecting the facial image within the red signal image in the case that the brightness of illumination is lower than a predetermined threshold value; and detect a facial image within the raw image by detecting the facial image within the green signal image in the case that the brightness of illumination is greater than or equal to the predetermined threshold value. That is, the type of signal to be employed in face detection can be changed according to the brightness of illumination during photography. Therefore, deterioration of face detecting performance when the brightness of illumination is low can be prevented. In addition, the extraction of brightness data from the raw image becomes unnecessary, because face detection is performed using either the red signal image or the green signal image directly. Accordingly, the amount of calculations involved in the face detecting process can be reduced, and processing speeds can be improved (0072-0074).
Ishiyama (US 2009/0180672) teach COLLATION APPARATUS AND COLLATION METHOD – The present invention can be used for an object recognition system, method, and program which can obtain high recognition performance even under such conditions that the accuracy of estimated parameters is lowered due to decrease of the fitting accuracy when an image variation model or a three-dimensional data variation model is fitted to a recognition target of an image or three-dimensional data so as to estimate variable elements. 
Kursun, Terakawa and Ishiyama, alone or in combination, do not teach the following “…generate a signal indicating that the faces of the individual in the first and second images are identical if the first score exceeds the dynamic match threshold; and, adjust the dynamic match threshold based on values of one or more parameters wherein the one or more parameters include a performance speed of the facial recognition system…” Claims 4-8 and 14-16 and 18-19 are allowed. 
	Claims 2-3, 4-8, 9-16, 18-19 are allowed and renumbered as claims 1-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656